460 N.W.2d 661 (1990)
236 Neb. 260
Kealye POURNAZARI, Appellee,
v.
Mohsen M. POURNAZARI, Appellant.
No. 89-1263.
Supreme Court of Nebraska.
September 28, 1990.
*662 Louie M. Ligouri, Auburn, for appellant.
Charles D. Hahn, Auburn, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
Respondent father appeals from the judgment of the trial court, which modified a previous judgment of the district court for Nemaha County, Kansas, under the authority of the Nebraska Child Custody Jurisdiction Act, Neb.Rev.Stat. §§ 43-1201 et seq. (Reissue 1988). In these proceedings the district court for Nemaha County, Nebraska, modified the previous decree by terminating joint custody of the parties' minor son and placing permanent custody with the petitioner mother, awarded the respondent restricted and supervised visitation of the child within the boundaries of Nemaha County, Nebraska, and denied the petitioner's request for a restraining order against the respondent or for a requirement that the respondent post a bond.
The ultimate test in determining the appropriateness of an award involving custody of a minor child is reasonableness, as determined by the facts in each case, and the trial court's determination normally will be affirmed in the absence of an abuse of discretion. Emme v. Emme, 235 Neb. 505, 455 N.W.2d 808 (1990).
We have reviewed the record de novo, as we are required to do, and have determined that the trial court did not abuse its discretion. Emme v. Emme, supra. The judgment of the district court is affirmed. No attorney fees are awarded.
AFFIRMED.